DETAILED ACTION
This action is responsive to the pending claims, 1-11, 13-20, received 22 June 2022. Accordingly, the detailed action of claims 1-11, 13-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8-10, 11, 13-16, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (Us 20150372975 A1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) in view of Omiya et al (US 20200245234 A1, hereafter referred to as Omiya).

Regarding claim 1, Moriya teaches a system, comprising: a gateway (Moriya [Fig 1] teaches a central gateway (40) and control gateway (50)), configured to: 
generate links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1, 0054] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
and establish, via the links, channels for communication between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks); and 
a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), configured to hold data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]).  
However, Moriya does not explicitly teach the buffer as a caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]); and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However Moriya-Rhee does not explicitly teach the caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle; and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Takada, in an analogous art teaches the buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).
However, Moriya-Rhee-Takada does not explicitly teach and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Omiya, in an analogous art, teaches and a port (Omiya [0045] discloses a connection port) configured to: connect an auxiliary storage device connected to the port to the distributed data storage system (Omiya [0045] discloses connection of an external storage) such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port (Omiya [0045, 0006, 0059, 0062] teaches receiving and storing received data from system components).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada in view of Omiya in order to configure the device for the port configured to receive an external device and connecting an external device, as taught by Moriya-Rhee-Takada, to include an auxiliary storage device for connecting to the port configured to receive the auxiliary storage device, as taught by Omiya.
KSR rationale B, simple substitution of one known element (port configured to received an auxiliary storage device, as taught by Omiya) for another element (port configured to receive an external device, as taught by Moriya-Rhee-Takada) in order to yield predictable results (communicative coupling of the device connected to the connector for communication with vehicle components) supports the conclusion of obviousness.


Regarding claim 2, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system further comprising the distributed data storage system (Moriya [0021] discloses a storage of the processor [Fig 4-70]), and wherein the distributed data storage system is configured to store data used by operations performed by the gateway, or the controllers of the vehicle, or a combination thereof (Moriya [0021, 0081] discloses the storage stores vehicle and control information which is incorporated (used) in response signals transmitted to requesting transmission sources in the external or information networks [0115] by the external network of information network [Fig 7-9]).  

Regarding claim 3, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 2, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system wherein the port is configured to:
receive the auxiliary storage device (Omiya [0045] teaches externally attaching through the connection portj).

Regarding claim 4, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 2, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network of the vehicle (Moriya [Fig 1] discloses a network of a vehicle which is separated by a connection or interface with a network outside of a vehicle ([0071]), wherein inside the network of the vehicle the demilitarized zone [0070] and corresponding processor with data server and storage reside [Fig 5]).

Regarding claim 8, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system wherein the gateway is configured to establish the channels according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted).
  
Regarding claim 9, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 8, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system wherein the cryptographic protocol comprises a secure socket layer (SSL) (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks).  

Regarding claim 10, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the system wherein the gateway is configured to generate the links according to a stored group of approved devices (Moriya [0076] discloses querying information registered in advance to identify devices permitted to make communication).  

Regarding claim 11, Moriya teaches a method comprising: 
generating, by a gateway, links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
establishing, via the links, channels for communications between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks) according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted);
holding, by a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]);
and executing, by the controllers, functions of the vehicle according to the communications between the controllers and the resources (Moriya [Fig 8, Fig 9] disclose transmission sources of request signals in the external and information networks receiving requested vehicle information from the ECUs of the control network such that the transmission sources including navigation systems [0098] and in-vehicle infotainment [0101] can provide services [0007].  
However, Moriya does not explicitly teach the buffer as a caching buffer, wherein the caching buffer is configured to hold the data to be stored and retrieved from the data storage nodes of the distributed data system of the vehicle by operations performed by the controllers of the vehicle for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]); connecting an auxiliary storage device connected to a port of the vehicle to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and data to be retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However, Moriya-Rhee does not explicitly teach wherein the caching buffer is configured to hold the data to be stored and data to be retrieved from the data storage nodes of the distribute data system of the vehicle by operations performed by controllers of the vehicle; connecting an auxiliary storage device connected to a port of the vehicle to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Takada, in an analogous art, teaches the caching buffer is configured to hold the data to be stored and data to be retrieved from the data storage nodes of the distribute data system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).
However, Moriya-Rhee-Takada does not explicitly teach connecting an auxiliary storage device connected to a port of the vehicle to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Omiya, in an analogous art, teaches connecting an auxiliary storage device connected to a port of the vehicle to the distributed data storage system (Omiya [0045] discloses connection of an external storage via a connection port) such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port (Omiya [0045, 0006, 0059, 0062] teaches receiving and storing received data from system components).

It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada in view of Omiya in order to configure the device for the port configured to receive an external device and connecting an external device, as taught by Moriya-Rhee-Takada, to include an auxiliary storage device for connecting to the port configured to receive the auxiliary storage device, as taught by Omiya.
KSR rationale B, simple substitution of one known element (port configured to receive an auxiliary storage device, as taught by Omiya) for another element (port configured to receive an external device, as taught by Moriya-Rhee-Takada) in order to yield predictable results (communicative coupling of the device connected to the connector for communication with vehicle components) supports the conclusion of obviousness.

Regarding claim 13, it does not teach or further limit over the limitations presented above with respect to claim 2.
Therefore, claim 13 is rejected for the same reasons set forth above regarding claim 2.

Regarding claim 14, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 13, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the method further comprising holding, by the caching buffer (, data to be retrieved from the data storage nodes for the operations of the gateway, or the controllers of the vehicle, or a combination thereof (Moriya [Fig 6, 0091] discloses a message buffer (501) which [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115] by the external network of information network [Fig 7-9])

Regarding claim 15, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 14, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the method further comprising retrieving, by the gateway, the data held by the caching buffer (Moriya [0091] discloses the control gateway retrieving vehicular information from the message buffer).  

Regarding claim 16, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 15, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the method further comprising retrieving, by the controllers of the vehicle, the data held by the caching buffer (Moriya [Fig 6, 7, 8, 9] discloses devices connected to the external and information networks retrieving vehicular information from the message buffer [0091]).  

Regarding claim 19, it does not teach or further limit over the limitations presented above with respect to claim 4.
Therefore, claim 19 is rejected for the same reasons set forth above regarding claim 4.

Regarding claim 20, Moriya-Rhee teaches an apparatus, comprising: a computing device, configured to: generate links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1, 0054] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
and establish, via the links, secure channels for communication between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks) according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted);
a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), configured to hold data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]).  
However, Moriya does not explicitly teach the buffer as a caching buffer, wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]); and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However Moriya-Rhee does not explicitly teach the caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle; and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Takada, in an analogous art teaches the buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).
However, Moriya-Rhee-Takada does not explicitly teach and a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port.
Omiya, in an analogous art, teaches and a port (Omiya [0045] discloses a connection port) configured to: connect an auxiliary storage device connected to the port to the distributed data storage system (Omiya [0045] discloses connection of an external storage) such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port (Omiya [0045, 0006, 0059, 0062] teaches receiving and storing received data from system components).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada in view of Omiya in order to configure the device for the port configured to receive an external device and connecting an external device, as taught by Moriya-Rhee-Takada, to include an auxiliary storage device for connecting to the port configured to receive the auxiliary storage device, as taught by Omiya.
KSR rationale B, simple substitution of one known element (port configured to received an auxiliary storage device, as taught by Omiya) for another element (port configured to receive an external device, as taught by Moriya-Rhee-Takada) in order to yield predictable results (communicative coupling of the device connected to the connector for communication with vehicle components) supports the conclusion of obviousness.

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20150372975 a1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) in view of Omiya et al (US 20200245234 A1, hereafter referred to as Omiya) as applied above regarding claim 2, further in view of Abrams (US 20200363223 A1, hereafter referred to as Abrams).

Regarding claim 5, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 2, as rejected above.
However, Moriya-Rhee-Takada-Omiya does not explicitly teach the system wherein the data storage nodes of the distributed data storage system comprise a plurality of peer network nodes.
Abrams, in an analogous art, teach the system wherein the data storage nodes of the distributed data storage system comprise a plurality of peer network nodes (Abrams [0046] discloses a storage system as a distributed storage system where data is stored on a plurality of different storage devices located at the same location).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada-Omiya in view of Abrams in order to configure the data storage node of the distributed storage system, as taught by Moriya-Rhee-Takada-Omiya, to include a plurality of peer network nodes.
KSR rationale B, simple substitution of one known element (plurality of peer network nodes in a distributed data storage system as taught by Abrams) for another element (data server in a distributed data storage system as taught by Moriya-Rhee-Takada-Omiya) in order to yield predictable results (storage of data on the distributed data storage system) supports the conclusion of obviousness.

Regarding claim 6, Moriya-Rhee-Takada-Omiya-Abrams teaches the limitations of claim 5, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya-Abrams teaches the system wherein storage of data between the plurality of peer network nodes comprises data replication (Takada [0029] discloses synchronizing data between distribution apparatuses so the distribution apparatuses utilize the same latest data. Additionally, Abrams [0046] discloses storing data on a plurality of different storage devices in the same location).

Claims 7, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20150372975 a1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) in view of Omiya et al (US 20200245234 A1, hereafter referred to as Omiya) as applied above regarding claim 2, further in view of Borisov et al (US 20200382403 A1, hereafter referred to as Borisov).

Regarding claim 7, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 2, as rejected above.
However, Moriya-Rhee-Takada-Omiya does not explicitly teach the system wherein the wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network external to the vehicle.  
Borisov, in an analogous art, teaches the system wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network external requesting client (Borisov [0019] discloses the plurality of servers of the distributed storage system are connected by a private network).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee-Takada-Omiya in view of Borisov in order to configure the data storage nodes of the distributed data storage system comprise nodes of a private computer network external to the communicating client, as taught by Borisov.
One of ordinary skill in the art would have been motivated as set forth above regarding claim 6.

Regarding claim 17, Moriya-Rhee-Takada-Omiya teaches the limitations of claim 13, as rejected above.
Additionally, Moriya-Rhee-Takada-Omiya teaches the method wherein the method comprises replicating data stored in one of the network nodes and storing the replicated data to another node of the network nodes (Takada [0029] discloses synchronizing data between distribution apparatuses so the distribution apparatuses utilize the same latest data).
However, Moriya-Rhee-Takada-Omiya does not explicitly teach the method wherein the data storage nodes of the distributed data storage system comprise peer network nodes, and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes.
Borisov, in an analogous art, teaches the method wherein the data storage nodes of the distributed data storage system comprise peer network nodes (Borisov [0019] discloses a plurality of servers), and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes (Boris [0020] discloses a storage policy in which data is stored on a particular number of servers of the plurality of servers [0019]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee-Takada-Omiya in view of Borisov in order to configure the replication of data stored in one of the network nodes to be stored to another node of the network nodes, as taught by Moriya-Rhee-Takada-Omiya, to occur between data storage nodes of the distributed data storage system comprising peer network nodes, and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes, as taught by Borisov.
One of ordinary skill in the art would have been motivated in order to replicate the data should any of the storage nodes fail such that the data can be recovered from other storage nodes.


Regarding claim 18, it does not teach or further limit over the limitations presented above with respect to claim 7.
Therefore, claim 18 is rejected for the same reasons set forth above regarding claim 7.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“Notably, Moriya, alone or in combination with Rhee, Takada, and Omiya, fails to disclose "a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port," as claimed in amended claim 1.” Remarks pg 8
In response the examiner respectfully disagrees. Based upon broadest reasonable interpretation in view of applicant’s specification, the examiner understands the claimed feature “a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port” to indicate an interface or connector to receive or connect a storage device such that the device “becomes” or holds (applicant’s specification [Abstract, 0008 and 0022] teaches storing and retrieving or simply managing data) data. Omiya, teaches an interface or connector to receive or connect a storage device such that the device becomes or holds data (Omiya [0045] discloses a port to connect an external storage, wherein the storage holds or stores received data (Omiya [0045, 0006, 0059, 0062]).

Regarding claim 1, applicant argues:
“Notably, however, Moriya fails to disclose the ability to connect an auxiliary storage device to a port so that the auxiliary device becomes a data storage node of a distributed data storage system….. Notably, however, Moriya Serial No. 16/892,092 Atty. Ref. No.: 120426-212800/USdoes not disclose that the external device becomes a data storage node of a distributed data storage system when the external device is connected to Moriya's vehicle via the data link connector.” Remarks pg 8-9
In response the examiner respectfully disagrees according to the updated grounds of rejection based on applicant’s amendment and the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Omiya, not Moriya, is relied upon to teach the claimed feature.

Regarding claim 1, applicant argues:
“Notably, however, while Omiya discusses externally connection a vehicle storage section via a port of a vehicle-mounted apparatus, Omiya does not disclose connecting an auxiliary storage device to a port so that the auxiliary storage device becomes a data storage node of a distributed storage system while connected to the port.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, based upon broadest reasonable interpretation in view of applicant’s specification, the examiner understands the claimed feature “a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port” to indicate an interface or connector to receive or connect a storage device such that the device “becomes” or holds (applicant’s specification [Abstract, 0008 and 0022] teaches storing and retrieving or simply managing data) data. Omiya, teaches an interface or connector to receive or connect a storage device such that the device becomes or holds data (Omiya [0045] discloses a port to connect an external storage, wherein the storage holds or stores received data (Omiya [0045, 0006, 0059, 0062]).

Regarding claim 1, applicant argues:
“Indeed, Omiya fails to disclose the more general concept of connecting an auxiliary storage device to join the auxiliary storage device to a distributed storage system, which interacts with a caching buffer.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, based upon broadest reasonable interpretation the examiner understands the claimed limitation “a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port” to indicate an interface or connector to receive or connect a storage device such that the device “becomes” or holds (applicant’s specification [Abstract, 0008 and 0022] teaches storing and retrieving or simply managing data) data. Additionally, the applicant expands (applicant’s remarks pg 9) upon the feature “becomes a data storage node” to include “interacting” with system components which is inline with the examiner’s interpretation (an interface or connector to receive or connect a storage device such that the device “becomes” or holds or interacts [with components to communicate] the data).
Omiya teaches an interface or connector to receive or connect a storage device such that the device becomes or holds (Omiya [0045] discloses a port to connect an external storage, wherein the storage holds or stores received data (Omiya [0045, 0006, 0059, 0062]) or interacts [with components to communicate] the data (Omiya [0045, 0006, 0059, 0062] teaches receiving input data and storing said data).

Regarding claim 1, applicant argues:
“Moreover, the cited portions of Rhee and Takada fail to make up for the deficiencies of Moriya and Omiya in this regard. Thus, Moriya, alone or in combination with Rhee, Takada, and Omiya, fails to disclose "a port configured to: connect an auxiliary storage device connected to the port to the distributed data storage system such that the auxiliary storage device becomes a data storage node of the distributed data storage system while the auxiliary storage device is connected to the port," as claimed in amended claim 1.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1.

Regarding claim 1, applicant argues:
“For at least the above reasons, claim 1 is patentable over Moriya, Rhee, Takada, Omiya, Abrams and Borisov, alone or in combination. Claims 11 and 20, though different in scope, are patentable for at least the same reasons as claim 1. The remaining claims depend from claim 1 or 11 and are thus patentable at least by virtue of their dependencies. Therefore, the Examiner is respectfully requested to withdraw the rejections under 35 U.S.C § 103 and issue a Notice of Allowance.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446